Title: To John Adams from J. Rocqùette, Th. A. Elsevier, & P. Th. Rocqùette, 3 July 1781
From: Rocqùette, J.,Th. A. Elsevier, & P. Th. Rocqùette, (business)
To: Adams, John



Sir
Rotterdam 3d. Julÿ 1781

In consequence of the conversation, which the writer of this had the honour to have with your Exellencey, Last Saturday, We now make free to entretain you aboutt the American Certificates of which we have a good number. Part of them are already due Since the beginning of this year, the others will become due in February, March and April of next year, we are at a Loss how to gett payment of them, for as there are no duplicates or Seconds of these Effects, it would be very dangerous to Send the originals to America. Especially in the present Juncture, for besides the dangers of the Sea, those of the Capture by the Ennemies, are to be feard, and the one or the other would deprive us of our property, Situated as matters are now, the Surest way in our opinion, would be that the Honble. Congres did Consent, that we Should Send by your Exellencey, authantiq Copÿ’s of all the banknotes we have, and that the payment Should be done here in Europe against the delivery of the originals, which might than be sent by your Exellencey by Such Conveyance as you’ll think propre to America; Some of our Friends, to who we Sold Some of the banknotes, would be willing to have the Amounts of same with the Intrest due, Converted in obligations payable in Eight or Ten years, and would Consent to Establish the Intrest of 5 per Cent per Year, provided the Honble. Congres authorised your Exellencey or who ever here in Europe, it may Judge propre, to make up the obligation and to pay the Intrest annually, and the Capital when due; We shall take it as a particular favour if your Exellencey will propose the contents of this to Congres, and to lett us know it’s Resolution on the matter as Soon as your Exellencey will have an answer about our propositions; Give us leave to prevail ourselfs of this opportunity to make to the Honble. Congres, as well as to your Exellencey the offer of our most devoted Services, We Should be very happy to render it or for your Exellencey, any Service, having the honour to be with the most respectfull Regard, Sir, Your verÿ hùmble Servants

J. Rocqùette, Th A. Elsevier, & Brothr. Rocqùette

